Citation Nr: 0806601	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO. 06-00 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to VA benefits.


REPRESENTATION

Appellant represented by:	Attorney Jeffrey Wood


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from November 1999 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 administrative 
decision by the Regional Office (RO) and Insurance Center of 
the Department of Veterans Affairs (VA) in Philadelphia, 
Pennsylvania. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under VA laws and regulations, and for benefits purposes, a 
"veteran" is a person discharged or released from active 
service under conditions other than dishonorable. 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d). VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable. 38 C.F.R. § 3.12(a).

A discharge or release for certain offenses, including 
willful and persistent misconduct, is considered to have been 
under dishonorable conditions. 38 C.F.R. § 3.12(d)(4). An 
exception is provided under that regulation if the discharge 
was because of a minor offense and service was otherwise 
honest, faithful and meritorious. Additionally, a discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense that caused the discharge. 38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b).

VA regulations provide that an "insane" person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides. 38 C.F.R. § 3.354.

In correspondence dated in January 2006, the appellant's 
representative argued that the appellant had back pain during 
service which caused "associated problems, such as 
depression and a sleep disorder which caused his 
misconduct." The appellant's service medical records reflect 
that he had several complaints of back pain. The appellant's 
service records show that the he was discharged from active 
duty service for a pattern of misconduct based on the 
following incidents:

1)	On October 16, 2001, the appellant failed to go to his 
appointed place of duty at the prescribed time and 
received a letter of counseling for this misconduct.

2)	On December 10, 2001, the appellant failed to go to a 
scheduled appointment at the prescribed time and he 
received a latter of reprimand for this misconduct.

3)	On December 15, 2001, the appellant failed to go to his 
appointed place of duty at the prescribed time and on 
December 26, 2001, the veteran made a false official 
statement to a noncommissioned officer. For this 
misconduct, the veteran received an Article 15 dated 
January 14, 2002 and an unfavorable information file was 
established.

4)	On April 27, 2002, the appellant failed to go to his 
appointed place of duty at the prescribed time and was 
issued a letter of reprimand for this misconduct.

5)	On May 23, 2002, the appellant failed to follow squadron 
email policy by forwarding a chain letter to nearly the 
entire base. He received a letter of reprimand for this 
misconduct.

6)	On June 10, 2002, the appellant failed to obey orders 
given to him by his flight chief. For this misconduct, he 
received a letter of reprimand.

7)	On January 21, 2003, the appellant failed to obey an 
order by not getting his flu shot and was given a letter 
of reprimand for this misconduct.

8)	On March 11, 2003, the appellant failed to go to a 
scheduled appointment at the prescribed time and was given 
a letter of reprimand for this misconduct.

9)	Between April 26, 2003 and April 27, 2003, the appellant 
failed to go to his appointed place of duty at the 
prescribed time. For this misconduct, he received an 
Article 15, dated May 15, 2003.

10)	 On May 13, 2003, the appellant made a false 
official statement by identifying himself as dependent on 
alcohol and claiming to need help with detoxification. For 
this misconduct, he received a letter of reprimand.

As such, the Board finds that a remand is necessary to obtain 
an etiology opinion regarding whether the veteran's 
complaints of back pain caused "associated problems" which 
in turn caused the misconduct for which he was discharged.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should arrange for the 
appellant to undergo an appropriate VA 
examination. The appellant's claims file 
must be made available to the examiner in 
connection with the examination, and the 
examiner must report receipt and review 
of the claims folder and this remand in 
any report generated. The examiner should 
be asked to determine if the appellant's 
back pain complaints during service 
caused any "associated problems" which 
caused a more or less prolonged deviation 
from his normal method of behavior, or 
caused the appellant to interfere with 
the peace of society, or caused the 
appellant to depart from the accepted 
standards of the community to which by 
birth and education he belonged as to 
lack the adaptability to make further 
adjustment to the social customs of the 
community in which he resided so that he 
would be considered "insane" (as 
defined by 38 C.F.R. § 3.354) at the time 
of the above-listed incidences of 
misconduct. A detailed rationale should 
be articulated for all opinions 
expressed. If the examiner cannot provide 
such opinion without resorting to mere 
speculation, he or she should so state.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record, to include all 
evidence received since the November 2005 
Statement of the Case, and readjudicate 
the claim. If the benefits sought remain 
denied, the appellant should be issued an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



